Exhibit 10(b)

 

AMENDMENT TO THE PROTECTIVE LIFE

CORPORATION DEFERRED COMPENSATION PLAN

FOR OFFICERS

 

Protective Life Corporation (the “Company”) hereby amends the Protective Life
Corporation Deferred Compensation Plan for Officers (the “Plan”) as follows:

 

1.             Effective as of October 1, 2012, a new definition of “Annual
Employee Contribution Limit” is added to Section 2 of the Plan after the
definition of the term “Accounts,” such new definition to read in its entirety
as follows:

 

“Annual Employee Contribution Limit” shall have the meaning set forth in the
401(k) Plan.

 

2.             Effective as of October 1, 2012, Section 7(a) of the Plan is
amended to read in its entirety as follows:

 

(a) General Provisions.  Distribution of any amount credited to a Participant’s
Accounts (other than amounts credited to the Protective Stock Fund) shall be
payable in cash.  Distribution of any amount credited to a Participant’s
Accounts in the Protective Stock Fund shall be partly in shares of Common Stock
and partly in cash, with the cash portion equal to the sum of the tax
withholding obligation and the value of any fractional stock equivalents with
respect to the distribution.  Distributions shall be subject to such rules and
procedures as the Company shall determine.  Any Plan provision or Participant
election to the contrary notwithstanding, some or all of the balance in a
Participant’s Accounts may be paid in a cash lump, as more fully provided in
Section 7(q).

 

3.             A new Section 7(q) is added to the Plan after Section 7(p), such
new Section 7(q) to read in its entirety as follows:

 

7(q). Lump Sum Payment of Certain Amounts below the Annual Employee Contribution
Limit.  (1) Effective as of October 1, 2012, any Plan provision or Participant
election to the contrary notwithstanding, if at any time (i) a Participant has
died, become disabled or had a Termination of Employment, (ii) payment is due
from one or more of the Participant’s Accounts, and (iii) the value of all of
the Participant’s Accounts at the time the payment is due is less than the
Annual Employee Contribution Limit, then the Company may elect to pay the entire
balance of all (and not less than all) of the Participant’s Accounts in a cash
lump sum.

 

(2) Any Plan provision or Participant election to the contrary notwithstanding,
if (i) payment is due from any Participant Account first established after 2012,
and (ii) the value of such Account at the time the payment is due is less than
the Annual Employee Contribution Limit, then the Company may elect to pay the
entire balance of such Account in a cash lump sum.

 

--------------------------------------------------------------------------------


 

4.   Except as specifically set forth herein, the terms of Plan shall remain the
same.

 

IN WITNESS WHEREOF, the Company has executed this Amendment on this 17th day of
April, 2014, effective as set forth herein.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

/s/ D. Scott Adams

 

 

D. Scott Adams

 

 

Senior Vice President and Chief

 

 

Human Resources Officer

 

--------------------------------------------------------------------------------